Title: To James Madison from William Kirkpatrick, 23 September 1803
From: Kirkpatrick, William
To: Madison, James


					
						Sir
						Malaga 23 September 1803.
					
					The preceeding is duplicate of the last Letter, I had the Honor of addressing you under date of 31 August forwarded thro’ Lisbon as no Conveyance offered from hence  I also inclose Copies of the Charges paid on American & Spanish Vessels, & of the return of Arrivals here from the 1 Jany till the 30 June last.
					On the 6 Inst arrived here the Schooner Frederic Capt Charles H Seymour from London, & last Lisbon.  It appears by the Papers of this Vessel, that she was Carried into Coruna by a french Privateer and Condemned there by the french Consul in 1801, that she was purchased by Mr. Nathaniel Amory of Boston, then in Coruna in July of said year who Sent her over to England, with a passavant, from Mr. Jos Becerra Vice Consul of the U.S.  She was Sold in London in Sept. of said year to Mr. Benjamin Hoyt of Albany, who appointed Henry Delano as Master, & on the 2 October 1802, the aforesaid Charles H. Seymour to Command her, & on the 23 June last it appears she was Sold, to the aforesaid Seymour.  This Vessel has been navigating with no other Papers, for these two years past than Mr. Becerras Certificate, & the appointment by our Consuls in London Mr. Williams & Erving, of the different Captains on the Back of the Bill of Sale, & a list of Seamen furnished him in August last by Mr. Jarvis in Lisbon.  It was my Intention at first to have Kept these Papers & obliged Capt Seymour to proceed to America for proper ones, on account of Sailing his Vessel Contrary to your Instructions, but on recurring to whose passed me under date of 1 August 1801 I do not find to have faculty for so doing.  I will therefore thank you to mention how I am to act in Similar Cases, should any henceforward occur.  Capt. Bainbridge in the Philadelphia has proceeded on to Tripoly with one of the Schooners.
					Commodore Preble remains at Gibraltar, but I do not hear He has yet arranged any thing with the Emperor of Morocco.  I am very respectfully, Sir Your most obed & he Servt.
					
						Willm. Kirkpatrick
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
